              Case 1:20-cv-01931-LJL Document 12 Filed 05/20/20 Page 1 of 1



                                    1334 PARKVIEW AVENUE, SUITE 280 MANHATTAN BEACH, CALIFORNIA 90266
                                    WWW.BLAKELYLAWGROUP.COM T 310-546-7400 F 310-546-7401




                                              May 20, 2020
      VIA ECF
      Honorable Lewis J. Liman
      Daniel Patrick Moynihan
      United States Courthouse
      500 Pearl Street, Courtroom 11A
      New York, New York 10007-1312

            Re:   Chrome Hearts LLC v. Fauxfriends New York, et. al.
                  Case No. 20-cv-1931 (LJL)

    Dear Judge Liman:

            For the above-referenced matter filed on March 4, 2020 there is an Initial Pretrial
    Conference scheduled to take place on May 26, 2020 at 10:30 a.m. Plaintiff currently has
    until June 2, 2020 to serve Defendants with the Complaint and Summons as required.
    However due to the difficulties presented by Covid-19, Plaintiff has been unable to do so.

           Plaintiff respectfully requests that Plaintiff receive ninety two (92) additional days
    in which to serve Defendants, making the last day to serve Defendants September 2,
    2020, and that the Pretrial Conference also be moved out till September 9, 2020. This is
    Plaintiff’s first request for an extension.



Application for 92-day adjournment is DENIED.                      Respectfully Submitted:
The Initial Pretrial Conference is RESET to June
25, 2020 at 11:30 a.m. and will proceed                            /s/ Brent H. Blakely
telephonically. The parties are directed to call                   Brent H. Blakely
(888) 251-2909 and use access code 2123101. A                      BLAKELY LAW GROUP
proposed Case Management Plan and Scheduling                       Attorneys for Plaintiff
Order is due one week prior.                                       Chrome Hearts LLC



5/20/2020
